Citation Nr: 0216319	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  97-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
retropatellar chondritis of the left knee, postoperative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1990 to 
February 1994.  



This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that increased the rating for retropatellar 
chondritis of the left knee to 10 percent from June 1996.  


FINDINGS OF FACT

1.  Left knee range of motion is 0-90 degrees with ongoing 
left knee pain and weekly episodes of locking.  

2.  The medical evidence shows no obvious deformity, atrophy 
of disuse, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, instability of station, or interference with 
sitting and weight-bearing.  

3.  The veteran works as a bank teller, and she has presented 
no evidence of time lost from work due to left knee symptoms.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for retropatellar 
chondritis of the left knee are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5015, 5256, 5257, 5258, 5259, 5260, 5261; 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

An August 1994 rating decision, which granted service 
connection and an initial noncompensable rating for 
retropatellar chondritis of the left knee, status post 
excision of "excessory" (accessory) tibia tubercle ossicle 
from February 1994, became final because the veteran was 
notified of the decision by letter, and a notice of 
disagreement was not filed within the prescribed time period.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2002).  

Although a September 1996 rating decision increased the 
rating to 10 percent from June 1996, the claim for a rating 
in excess of 10 percent remains before the Board because the 
veteran is presumed to seek the maximum benefit allowed by 
law or regulations, where less than the maximum benefit was 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The increased rating claim may be adjudicated on the merits 
because the VA fulfilled its duty to assist and inform the 
veteran in the development of the claim.  The Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary.  
38 U.S.C.A. § 5103A (West Supp. 2002).  The RO obtained the 
available medical records from the identified health care 
providers, and the veteran received VA examinations, filed 
numerous lay statements with the RO, and declined the 
opportunity for a hearing.  The RO's October 1996, January 
1997, July 1997, January 1999, August 1999, April 2000, 
September 2000, June 2002, and September 2002 letters to the 
veteran, the September 1996 rating decision, and the December 
1996, August 1997, September 2000, and June 2002 statements 
of the case informed the veteran of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
and which party was responsible for obtaining the evidence.  
In these documents, VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies, which include VA medical records, 
and request medical records from the identified private 
health care providers.  The June 2002 supplemental statement 
of the case specifically informed the veteran of application 
provisions of The Veterans Claims Assistance Act of 2000.  
The veteran was informed that it was her responsibility to 
identify health care providers with specificity and that it 
still remained her ultimate responsibility to obtain any lay 
statements and private medical evidence needed to support her 
claim.  The VA has fulfilled its duty to assist and inform 
the veteran because she was informed of the applicable laws 
and regulations, the evidence needed to substantiate the 
claim, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such evidence, 
and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2002).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's left knee disability is currently evaluated 
under the criteria for other impairment of the knee.  See 
38 C.F.R. §§ 4.71a, Diagnostic Code 5257.  Given the 
diagnoses and findings of records, the Board will consider 
whether a rating in excess of 10 percent is warranted under 
the criteria for dislocation of the semilunar cartilage 
(Diagnostic Code 5258), other impairment of the knee 
(Diagnostic Code 5257), removal of the semilunar cartilage 
(Diagnostic Code 5259), scars (Diagnostic Codes 7803, 7804, 
and 7805), benign new growths of bones (Diagnostic Code 
5015), limitation of motion of the knee (Diagnostic Codes 
5260 and 5261), ankylosis (Diagnostic Code 5256), and 
degenerative and traumatic arthritis (Diagnostic Codes 5003 
and 5010) since June 1996, when the veteran filed her 
application for an increased rating.  

The Board will first consider the rating criteria for 
dislocated semilunar cartilage because the veteran underwent 
arthroscopic repair and realignment of the left kneecap in 
service in March 1993.  When a disability not specifically 
provided for in the rating schedule is encountered, such as 
retropatellar chondritis of the left knee, it will be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  

Interestingly, the evidence is in approximate balance for and 
against assignment of the 20 percent rating, which is the 
only available rating for dislocated semilunar cartilage with 
frequent episodes of "locking", pain, and effusion into the 
joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  At the 
July 2000 VA examination, the veteran reported weekly 
episodes of locking with consistent reports of increasing 
left knee pain since service.  Although small joint effusion 
appeared in a June 1994 VA x-ray of the left knee, no 
effusion was present at the August 1996 VA examination or in 
the May 2000 VA x-ray.  Given the veteran's ongoing left knee 
pain and weekly episodes of locking, and resolving all 
reasonable doubt in the veteran's favor, the Board will 
assign the 20 percent rating.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2002).  

The veteran's left knee disability was initially evaluated 
under the criteria for other impairment of the knee, and the 
Board will consider that criteria next.  Other impairment of 
the knee, represented by recurrent subluxation or lateral 
instability, is assigned a 10 percent evaluation if slight, a 
20 percent evaluation if moderate, and a 30 percent 
evaluation if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The 30 percent rating cannot be established because 
the medical evidence shows no impairment from subluxation and 
only slight impairment from lateral instability.  The July 
2000 VA examiner noted that the veteran had never dislocated 
her left knee, and the May 2000 VA x-ray confirmed that there 
was no evidence of subluxation or dislocation.  The August 
1996 VA examiner found no anterior, posterior, or lateral 
instability and no valgus or varus motion, and the July 2000 
VA anterior and posterior drawer tests were negative.  In 
July 2000 and October 2000, the veteran confirmed that her 
left knee gave way only occasionally, for about three days 
every two months.  A rating greater than 20 percent cannot be 
established for other impairment of the left knee represented 
by recurrent subluxation and lateral instability.  

The veteran is already in receipt of a rating higher than the 
maximum 10 percent ratings available for removal of 
symptomatic semilunar cartilage or superficial scars.  See 
38 C.F.R. §§ 4.71a, Diagnostic Code 5259, 4.118, Diagnostic 
Codes 7803, 7804.  

Other scars are rated on limitation of function of the part 
affected, but the veteran's left knee range of motion with 
functional loss and pain do not support a higher rating.  
38 C.F.R. § 4.118, Diagnostic Codes 7805.  Limitation of 
flexion of a leg is assigned a noncompensable evaluation if 
limited to 60 degrees, a 10 percent evaluation if limited to 
45 degrees, a 20 percent evaluation if limited to 30 degrees, 
and a 30 percent evaluation if limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension of a leg is assigned a noncompensable evaluation if 
limited to 5 degrees, a 10 percent evaluation if limited to 
10 degrees, a 20 percent evaluation if limited to 15 degrees, 
a 30 percent evaluation if limited to 20 degrees, a 40 
percent evaluation if limited to 30 degrees, and a 50 percent 
evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Extremely unfavorable ankylosis of the 
knee in flexion at an angle of 45 degrees or more warrants a 
60 percent evaluation.  Ankylosis of the knee in flexion 
between 20 degrees and 45 degrees warrants a 50 percent 
evaluation.  Ankylosis of the knee in flexion between 10 
degrees and 20 degrees warrants 40 percent evaluation.  
Ankylosis of the knee in favorable angle in full extension, 
or in slight flexion warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  Where evaluation is 
based on limitation of motion, as it is under Diagnostic 
Codes 5260-5262, the existence of functional loss and pain, 
crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movement smoothly, swelling, 
deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing must also be considered.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1991).  

The overwhelming weight of the evidence supports continuation 
of a rating no higher than 20 percent.  The veteran's worst 
range of motion was 0-90 degrees, with pain at the end ranges 
of motion in August 1996.  Even at her worst, the veteran was 
still able to flex her left knee well past the 60 degrees 
limitation required for the minimum noncompensable rating 
under Diagnostic Code 5260 and extend her left leg past the 5 
degrees limitation required for the minimum noncompensable 
rating under Diagnostic Code 5261.  The veteran's left knee 
range of motion had improved to a full range of motion by the 
time of the July 2000 VA examination, and mild swelling in 
May 1996 and June 1996 had diminished to no obvious swelling 
in July 2000.  The August 1996 VA x-ray demonstrated an 
unremarkable left knee, except for borderline narrowing of 
the patellofemoral compartment compatible with chondromalacia 
of the patella, and there was no obvious deformity in July 
2000.  There was no atrophy of disuse because the veteran's 
left and right thighs and lower legs had equal circumference 
in August 1996.  Pain while using stairs in August 1996 had 
improved so that the veteran was able to use a Stairmaster at 
low resistance levels in July 2000.  While she had given up 
running and most sports and reported being unable to walk for 
three days about every two months, she was still consistently 
able to perform low-impact aerobics, ride a bicycle, and use 
the Stairmaster in July 2000.  The medical evidence also 
showed no weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, instability of station, or interference with 
sitting and weight-bearing.  The only evidence in support of 
an increase was the veteran's use of Capsaicin cream and 1-2 
Motrin per day in July 2000 and crepitus in May 1996 and July 
2000.  With the great weight of the evidence supporting a 
rating less than 20 percent, an increased rating cannot be 
assigned for limitation of left knee motion and ankylosis.  

Benign new growths of bones will be rated on limitation of 
the affected parts as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5015.  Even if degenerative 
arthritis had appeared in the August 1996 and May 2000 VA x-
rays, the veteran is already in receipt of rating greater 
than the maximum 10 percent rating available for arthritis 
when limitation of motion is noncompensable.  See VAOPGCPREC 
23-97 (July 1, 1997); VAOPGCREC 9-98 (August 14, 1998); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003 and 5010; 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).  A 
rating in excess of 20 percent is not in order for benign new 
growths of bones or arthritis.  

An increased rating of 20 percent will be assigned.  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The symptomatology associated 
with the veteran's left knee disability does not more nearly 
approximate the criteria for higher evaluation, and the 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The veteran's service-
connected left knee disability does not cause marked 
interference with employment or frequent hospitalizations.  
The veteran told the August 1996 VA examiner that she works 
as a bank teller, and she has presented no evidence of time 
lost from work because of left knee symptoms.  Referral for 
consideration of an extraschedular rating is not currently 
warranted.  



ORDER

Entitlement to a 20 percent rating for retropatellar 
chondritis of the left knee is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

